Citation Nr: 1117224	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cancer of the larynx, status post total laryngectomy, claimed as the result of radiation exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied the Veteran's claim of entitlement to service connection for cancer of the larynx, status post total laryngectomy.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Pittsburgh, Pennsylvania RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a participant in a radiation-risk activity during active duty service.

2.  The competent and probative evidence of record demonstrates that the Veteran's cancer of the larynx, status post total laryngectomy, is not is not etiologically-related to ionizing radiation exposure in service.



CONCLUSION OF LAW

The Veteran's cancer of the larynx, status post total laryngectomy, is not due to in-service radiation exposure or any other incident of his military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A. Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated June 2006, the Veteran was advised of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  The RO subsequently readjudicated the Veteran's claim in a May 2010 Statement of the Case, which also provided him with specific information pertaining to presumptive service connection for diseases specific to radiation-exposed veterans.

      B.  Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's relevant post-service private treatment reports pertaining to his cancer of the larynx, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any available treatment records pertaining to his claim that he wished to have considered that have not already been obtained and associated with the claims folder.

The Board recognizes that the duty to assist also includes the duty to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, as will be described in greater detail below, the claims folder contains an advisory medical opinion from the VA Compensation and Pension Service Director ("C&P Director"), in conjunction with a medical review by the VA Chief Public Health and Environmental Hazards Officer, in which, after taking several factors into consideration, he opined that it is unlikely that the Veteran's cancer of the larynx can be attributed to exposure to ionizing radiation in service.  Review of the December 2007 advisory opinion reveals that the C&P Director noted that he had reviewed the letter from the Defense Threat Reduction Agency ("DTRA"), which confirmed the Veteran's participation in Operation TEAPOT in 1955, as well as his private treatment records showing that a February 1997 biopsy revealed a diagnosis of supraglottic invasive poorly differentiated squamous cell carcinoma.  He further noted that he had also reviewed the Veteran's additional private treatment records from 1997, in which the Veteran disclosed his two-pack-per-day history of cigarette-smoking, as well as his July 2006 VA "Radiation Risk Activity Sheet" and the information from DTRA, which discussed the Veteran's estimated radiation exposure during military service.  Accordingly, the Board finds that medical opinion is sufficient upon which to base a decision in this case.  See 38 C.F.R. § 3.311, infra; Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In addition, the Board concludes that all reasonable efforts to develop evidence for the record have been made.  In June 2006, the RO submitted a request to the National Personnel Records Center ("NPRC") in St. Louis, Missouri, to obtain the Veteran's service treatment records.  In a June 2006 reply, the NPRC reported that, although all procedures to obtain the records were correctly followed and exhausted, the Veteran's information could not be located and was most likely destroyed in a 1973 fire at the NPRC facility.  In a letter dated September 28, 2007, the RO notified the Veteran that it had been unable to obtain his service treatment records and requested that he submit any records in his possession within 10 days of the date of the letter; the claims folder, however, indicates that the Veteran did not respond to the letter.  In September 2007, the RO prepared a memorandum, which concluded that all procedures to obtain the Veteran's service treatment records had been correctly followed and exhausted, and that any further attempts to locate such records would be futile.

Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that his cancer of the larynx (diagnosed in 1997) resulted from exposure to ionizing radiation from the atmospheric testing of nuclear weapons during his participation in Operation TEAPOT in Desert Rock, Nevada, in May 1955.  

VA regulations provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 
38 U.S.C.A. § 1112(c) (West 2002); Shedden v. Principi, supra.

Title 38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  For VA purposes, a veteran will be considered a "radiation-exposed veteran" if he or she participated in a "radiation-risk activity" during service.  38 C.F.R. § 3.309(d)(3)(i) (2010).  A "radiation-risk activity" includes, among other things, onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2010).  For tests conducted by the United States, the term "operational period" includes, for Operation TEAPOT, the period February 18, 1955 through June 10, 1955.  38 C.F.R. § 3.309(d)(3)(v)(K) (2010).

As an initial matter, as stated above, DTRA has confirmed the Veteran's participation in Operation TEAPOT.  VA relies on radiation dose estimates from DTRA to determine the likelihood of a claimed condition being related to radiation exposure.  DTRA recently revised its method of developing dose reconstructions, and, in September 2007, sent VA updated information concerning the maximum radiation doses the Veteran could have received during his participation in Operation TEAPOT.  

Although the Board acknowledges that the above evidence indicates that the Veteran constitutes a "radiation-exposed veteran" under the provisions of 38 C.F.R. § 3.309, cancer of the larynx is not one of the diseases for which presumptive service connection may be granted under the regulation.  See 38 C.F.R. § 3.309(d)(2).  As such, service connection may not be established on a presumptive basis under this provision.  

Under 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation, certain development procedures must be undertaken by VA when it is determined that:  (1) a veteran was exposed to ionizing radiation during active service as a result of, among other things, participation in atmospheric nuclear testing, and (2) the veteran subsequently developed a "radiogenic disease" within the prescribed time period.  See 38 C.F.R. § 3.311(b)(1) (2010).  These procedures include obtaining a radiation dose estimate and forwarding this information, along with the veteran's available service treatment records and any other records that may contain information pertaining to the veteran's radiation dose in service, to the VA Under Secretary for Health ("USH"), who is responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(i) and (iii) (2010).

As noted above, the evidence of record indeed confirms that the Veteran was exposed to ionizing radiation during Operation TEAPOT.  Moreover, the Veteran's cancer of the larynx is considered to be a "radiogenic disease," pursuant to 
38 C.F.R. § 3.311(b)(2)(xxiv), which manifested five (5) years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).   Accordingly, VA undertook the aforementioned developmental procedures and forwarded the Veteran's radiation dose exposure estimates, along with his available post-service treatment records, to the VA Under Secretary for Benefits ("USB"), who subsequently designated the VA Compensation and Pension Service Director to render an advisory opinion concerning whether the Veteran's cancer of the larynx was the result of his exposure to ionizing radiation during service.  See 38 C.F.R. § 3.311(c); see also Parrish v. Shinseki, No. 09-0757 (U.S. Vet. App. Apr. 22, 2011) (holding that

38 C.F.R. § 3.311(c) does not limit the USB's authority, under 38 C.F.R. § 3.100, to designate VA's C&P Director to render a radiation opinion under 38 C.F.R. 
§ 3.311(c)). 

As discussed above, in his December 2007 report, the VA C&P Director considered several factors in arriving at his determination of whether the Veteran's cancer of the larynx resulted from his exposure to ionizing radiation during service.  These factors included (1) the probable dose as a factor in inducing the disease; (2) the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) the Veteran's gender and pertinent family history; (4) the Veteran's age at the time of exposure; (5) the time-lapse between exposure and onset of the disease; and (6) the extent to which exposure to radiation, or other carcinogens, outside of service, may have contributed to development of the disease.  38 C.F.R. § 3.311(e).  He noted the Veteran's probable dose of radiation, as estimated by DTRA, and that, at the time of his in-service exposure, the Veteran was 20 years old and had no family history of cancer, as indicated by a review of his post-service treatment records.  He further observed that, at the time of his diagnosis of cancer of the larynx in February 1997, the Veteran was 62 years old, and the diagnosis had been rendered some 42 years after his last known exposure to ionizing radiation (as there was no indication of any post-service radiation exposure).  Moreover, the C&P Director noted that, while the Veteran's 1997 treatment records revealed that he had told his treating physician that he smoked two packs of cigarettes per day, in his July 2006 VA Radiation Risk Activity Sheet, submitted pursuant to his claim for service connection, the Veteran stated that he had stopped smoking, but reported had previously smoked only one pack of cigarettes per day.  Finally, he observed that the sensitivity of the larynx to radiation carcinogenesis is relatively low and no significant excess of such cancers had been found in Japanese atomic bomb survivors or other populations exposed to doses in the range below 100 rads.  After noting the source of his scientific data, he opined that there is no reasonable possibility that the Veteran's laryngeal cancer resulted from his exposure to ionizing radiation in service.  

Based on the aforementioned information, the Board concludes that service connection for cancer of the larynx may not be established on a presumptive basis under the regulations of 38 C.F.R. § 3.311.

Notwithstanding the provisions of §§ 3.307, 3.309 and 3.311, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously discussed, the Veteran's service treatment records are unavailable, as they were likely destroyed in a fire in 1973.  However, the Board notes that, during his March 2011 hearing before the Board, the Veteran stated that, following his ionizing radiation exposure during Operation TEAPOT, he was neither afforded a medical examination shortly after the mission, nor at service separation.  See Board hearing report, p. 10, March 2011.  Thus, even if the Veteran's service treatment records were available, it is unlikely that they would contain any information that could assist the Board in its determination as to whether service connection may be warranted on a direct basis.  With no evidence of laryngeal cancer within one year of service separation, service connection on a chronic disease basis is also not warranted.

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record does not support the Veteran's contention that his cancer of the larynx is the result of a disease, injury or incident of active duty service, to include as a result of radiation exposure in service.  As noted above, although he is a confirmed ionizing radiation-exposed veteran, the VA C&P Director took a multitude of factors into consideration in arriving at his opinion that the Veteran's cancer of the larynx was not the result of service.  The Board finds the opinion of the C&P Director, supported with reasons and bases, to be the most persuasive evidence of record as to the relationship between the Veteran's cancer and active duty service.  Also compelling is the fact that no medical professional has ever linked the Veteran's laryngeal cancer to any incident of military service, to include radiation exposure.  

In addition to the medical and military evidence of record, the Board has also considered the Veteran's personal contention that his cancer of the larynx stems from radiation exposure during service.  In this regard, the Board notes that the Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, in this instance, the Veteran has not been shown to have the appropriate training to render him competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, his assertions do not constitute competent medical evidence that the claimed disorder was caused by, or was otherwise related to his military service.  

Finally, the Board has also reviewed and considered the medical treatise evidence submitted by the Veteran in support of his claim.  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that a medical article or treatise can provide support for a claim, but that it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, although the Veteran has submitted articles discussing potential health consequences for individual exposed to radiation, these articles fail to support his contention that his laryngeal cancer, diagnosed more than four decades after service, was caused by his ionizing radiation exposure.  As such, the Board finds the documentation insufficient to show that the Veteran's disease is related to service.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for cancer of the larynx, to include as a result of radiation exposure in service.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for cancer of the larynx, status post total laryngectomy, claimed as the result of radiation exposure, is denied.	



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


